

116 HR 927 IH: Sustainable Communities Act of 2019
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 927IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mrs. Torres of California (for herself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Housing and Urban Development, in conjunction with the Secretary of
			 Transportation, to carry out a Sustainable Communities Initiative, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Sustainable Communities Act of 2019. 2.Sustainable communities initiative (a)AuthorityThe Secretary of Housing and Urban Development (in this section referred to as the Secretary) shall, in coordination with the Secretary of Transportation, carry out a Sustainable Communities Initiative to improve regional planning efforts that integrate housing and transportation decisions, and increase the capacity to improve land use and zoning.
			(b)Regional integrated planning grants
 (1)AuthorityUnder the Sustainable Communities Initiative under this section the Secretary shall, to the extent amounts are made available for grants under this subsection pursuant to subsection (f), provide Regional Integrated Planning Grants to support improvements in and coordination of metropolitan-wide housing, transportation, energy, and land use planning activities.
 (2)Competition; granteesGrants under this subsection shall be awarded on a competitive basis to regional, multijurisdictional organizations and consortia in metropolitan areas. The Secretary shall consult with the Secretary of Transportation in evaluating applications for such grants.
				(c)Community challenge planning grants
 (1)AuthorityUnder the Sustainable Communities Initiative under this section the Secretary shall, to the extent amounts are made available for grants under this subsection pursuant to subsection (f), provide Community Challenge Planning Grants to foster reform and reduce barriers, including through the reform of existing building codes and zoning ordinances, to achieve affordable, economically vital, and sustainable communities and discourage inefficient land use patterns.
 (2)Competition; granteesGrants under this subsection shall be awarded on a competitive basis to units of general local government. The Secretary shall consult with the Secretary of Transportation in evaluating applications for such grants.
 (d)PlanThe Secretary may not award any grant under subsection (b) or (c) before the Secretary, in coordination with the Secretary of Transportation, submits to the Congress a plan establishing grant criteria and performance measures by which to measure the success of grantees in achieving the goals of the grants, which plan shall be based on the requirements under the Department of Housing and Urban Development Notice of Funding Availability (NOFA) for Fiscal Year 2010 Sustainable Communities Regional Planning Grant Program [Docket No. FR–5396–03].
 (e)Research and evaluationThe Secretary and the Secretary of Transportation shall conduct a joint research effort to evaluate the grant programs under subsections (b) and (c) to quantify the benefits and costs of such programs. Amounts made available for activities under this subsection may be used to improve the technical capacities of regional organizations, local jurisdictions, community-based organizations, developers, and private sector lenders to carry out eligible activities under the grant programs under subsections (b) and (c).
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $150,000,000 for each of fiscal years 2020 and 2021, of which for each such fiscal year—
 (1)$100,000,000 shall be for Regional Integrated Planning Grants under subsection (b) and of which not less than $25,000,000 for each such fiscal year shall be only for such grants for metropolitan areas having populations of fewer than 500,000 persons;
 (2)$40,000,000 shall be for Community Challenge Planning Grants under subsection (c); and (3)up to $10,000,000 shall be for carrying out activities under subsection (e).
				